Title: Thomas Boylston Adams to William Cranch, 23 January 1792
From: Adams, Thomas Boylston
To: Cranch, William


dear William
Philadelphia January 23d: 1792.
The kind of silence which we have observed toward each other since I left Massachusetts, is not at all congenial with my feelings or disposition. You had just embarked in a cause in which I feel myself particularly interested; to know the success of the enterprize thus far would give me much satisfaction; the object of this letter is in some measure to draw from the source of information a detail of events, so far as they have contributed to success in the undertaking; The last time we heard of you, was in a letter from JQA, you had been engaged with him in supporting the petition of Braintree. I have never heard the result of the affair, I have no doubt however, the parent received the ablest support from her Sons. The instance was somewhat singular, and I think the wisdom of Braintree was never better exercised than in employing her own Counsel upon the occasion. This Season of the year is generally remarkably gay in your part of the Country, and for the most part favorable to business of all kinds. I hear no complaints in this place of the scarcity of Clients or any thing else. People appear to be hastening to wealth rather too easily; all classes have been engaged in speculation, except those whose hands were tied; the inclination however has been wanting to very few; this has been attended with many bad consequences, it has opperated as a discouragement to industry, because the profits of the sober trader, were too slow for the fashion; the man who had been accustomed to calculate his wealth in proportion to his exertions, saw his neighbor who was lately his inferior both in fame and fortune, in a single day, without any apparent industry of his own, out strip him in both. Banks, Tontines, Canals, Lotteries, in short every thing which ingenuity can invent to gratify this spirit, are the rage of the present day. In New York, conversation is thought very uninteresting and insipid, if a man does not talk of Millions. They have within a week or two established another Bank which is called The Million Bank of N York. A number of Gentlemen are about offering to lend Government two Millions of dollars at 5 pr Cent, instead of the loan which is negociating in Holland. But I hope you won’t think me infected with the Scripophobia. These things will find an end shortly. These unwieldy fortunes will change Masters; for the generality of the present owners, have not sense enough to keep them. Tis the opinion of sober Citizens that the monied interest as ’tis called, is the least informed of any set of people in the Country. That is, they think nothing of the great Bank—the Government, upon the sucess and preservation of which, all their wealth in the first instance depends.
We are happy to hear that your father has recovered from the alarming state in which we left him.
Cicero, has been greatly neglected by me this winter, I believe for want of an help mate. The sort of life, one is obliged to lead in this place, is not very favorable to literature of any kind. I have kept myself tolerably free from the vortex of disipation, but I am still subjected to more than is good.
You will please to present the love of our family to our friends. Mine particularly to some, whom amidst all the gay circles I have not forgotten.
Affectionately yours
Thomas B Adams
